Supplement Dated May 12, 2017 To the Prospectus and Statement of Additional Information, each dated April 28, 2008 Voya Marathon Plus Issued by Voya Retirement Insurance and Annuity Company and its Variable Annuity Account I This supplement updates the Prospectus and Statement of Additional Information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the Prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. Notice of and Important Information About An Upcoming Fund Reorganization The Board of Trustees of Voya Investors Trust approved a proposal to reorganize the following “Merging Portfolio” with and into the following “Surviving Portfolio.” Subject to shareholder approval for the VY® FMR® Diversified Mid Cap Portfolio reorganization, it is expected that the reorganization will be effective on or about the close of business on July 14, 2017 (the “Reorganization Date”). Merging Portfolio Surviving Portfolio VY® FMR® Diversified Mid Cap Portfolio (Class I) Voya MidCap Opportunities Portfolio (Class I) Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to the subaccount that invests in a Merging Portfolio to any other available subaccount or any available fixed interest option. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Transfers Among Investment Options” section of your Contract Prospectus for information about making subaccount transfers. On the Reorganization Date. The Surviving Portfolio is closed to new investors and to new investments by existing investors. On the Reorganization Date, your investment in the subaccount that invested in the Merging Portfolio will automatically become an investment in the subaccount that invests in the corresponding Surviving Portfolio with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. Automatic Fund Reallocation After the Reorganization Date. After the Reorganization Date, the Merging Portfolio will no longer be available through your Contract. Unless you provide us with alternative allocation instructions, after the Reorganization Date all allocations directed to the subaccount that invested in the Merging Portfolio will be automatically allocated to the subaccount that invests in the corresponding Surviving Portfolio. Class I shares have lower total fund expenses than Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. Class S of the Voya MidCap Opportunities Portfolio will continue to be available under your Contract. See the “TRANSFERS AMONG INVESTMENT OPTIONS” section of your Contract Prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting us at Customer Service, P.O. Box 9271, Des Moines, IA 50306-9271 or calling us at 1-800-366-0066. Information about the Surviving Portfolio. Summary information about the Voya MidCap Opportunities Portfolio can be found in the IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTOLIOS section below. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. X.MARA-17GW Page 1 of 8 May 2017 More Information is Available More information about the funds available through your Contract, including information about the risks associated with investing in them can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: Customer Service P.O. Box 9271 Des Moines, IA 50306-9271 1-800-366-0066 If you received a summary prospectus for any of the funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Important Information Regarding the Company Information about the Voya Retirement Insurance and Annuity Company found in your Prospectus and/or SAI is deleted and replaced with the following: Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the contracts described in the prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. From January 1, 2002, until August 31, 2014, the Company was known as ING Life Insurance and Annuity Company. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya®”), which until April 7, 2014, was known as ING U.S., Inc. In May 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol “VOYA” and Voya completed its initial public offering of common stock. We are engaged in the business of issuing insurance and annuities and providing financial services in the United States. We are authorized to conduct business in all states, the District of Columbia, Guam, Puerto Rico and the Virgin Islands. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 X.MARA-17GW Page 2 of 8 May 2017 Important Information Regarding the Investment Portfolios Open Investment Portfolios You bear the entire investment risk for amounts you allocate to any investment portfolio (“fund”), and you may lose your principal. The investment results of the funds are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should carefully consider the investment objectives, risks and charges and expenses of the funds before investing. More information is available in the fund prospectuses. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. The following table reflects the funds that are open and available for transfers under your Contract along with each fund’s investment adviser/subadviser and investment objective. Please refer to the fund prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from Customer Service at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call 1-800-366-0066, or access the Securities and Exchange Commission (“SEC”) website (http://www.sec.gov), or by contacting the SEC Public Reference Room. If you received a summary prospectus for any of the funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective Calvert VP SRI Balanced Portfolio (Class I) Investment Adviser: Calvert Research and Management Seeks to provide a competitive total return through an actively managed portfolio of stocks, bonds and money market instruments which offer income and capital growth opportunity. Fidelity® VIP Index 500 Portfolio (Initial Class) Investment Adviser: Fidelity Management & Research Company Subadviser: Geode Capital Management, LLC and FMR Co., Inc. Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Index. Voya Balanced Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the secondary investment objective is long-term capital appreciation. Voya Global Bond Portfolio (Class I) and (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through a combination of current income and capital appreciation. X.MARA-17GW Page 3 of 8 May 2017 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Global Equity Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth and current income. Voya Global Perspectives® Portfolio (Class ADV)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks total return. Voya Government Money Market Portfolio* (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC * There is no guarantee that the Voya Government Money Market Portfolio subaccount will have a positive or level return. Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. Voya Growth and Income Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities convertible into common stock. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya High Yield Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide investors with a high level of current income and total return. Voya Index Plus LargeCap Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to outperform the total return performance of the S&P 500® Index while maintaining a market level of risk. Voya Intermediate Bond Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of a widely accepted international index. X.MARA-17GW Page 4 of 8 May 2017 Fund Name and Investment Adviser/Subadviser Investment Objective Voya Large Cap Growth Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth. Voya Large Cap Value Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term growth of capital and current income. Voya MidCap Opportunities Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. Voya Retirement Conservative Portfolio (Class ADV)(1)(2) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks a high level of total return (consisting of capital appreciation and income) consistent with a conservative level of risk relative to the other Voya Retirement Portfolios. Voya Retirement Growth Portfolio (Class ADV)(1)(2) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater than that of Voya Retirement Moderate Growth Portfolio. Voya Retirement Moderate Growth Portfolio (Class ADV)(1)(2) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater than that of Voya Retirement Moderate Portfolio but less than that of Voya Retirement Growth Portfolio. Voya Retirement Moderate Portfolio (Class ADV)(1)(2) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater than that of Voya Retirement Conservative Portfolio but less than that of Voya Retirement Moderate Growth Portfolio. Voya RussellTM Large Cap Growth Index Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200® Growth Index. Voya RussellTM Large Cap Index Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200® Index. X.MARA-17GW Page 5 of 8 May 2017 Fund Name and Investment Adviser/Subadviser Investment Objective Voya RussellTM Large Cap Value Index Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200® Value Index. Voya Small Company Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks growth of capital primarily through investment in a diversified portfolio of common stock of companies with smaller market capitalizations. Voya SmallCap Opportunities Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. Voya Solution Moderately Aggressive Portfolio (Class S)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide capital growth through a diversified asset allocation strategy. Voya Strategic Allocation Conservative Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) consistent with preservation of capital. Voya Strategic Allocation Growth Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide capital appreciation. Voya Strategic Allocation Moderate Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide total return (i.e., income and capital appreciation, both realized and unrealized). VY® Baron Growth Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: BAMCO, Inc. Seeks capital appreciation. VY® BlackRock Inflation Protected Bond Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: BlackRock Financial Management, Inc. Seeks to maximize real return, consistent with preservation of real capital and prudent investment management. X.MARA-17GW Page 6 of 8 May 2017 Fund Name and Investment Adviser/Subadviser Investment Objective VY® FMR® Diversified Mid Cap Portfolio* (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Fidelity Management & Research Company * FMR® is a registered service mark of FMR LLC. Used with permission. Seeks long-term growth of capital. VY® Franklin Income Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: Franklin Advisers, Inc. Seeks to maximize income while maintaining prospects for capital appreciation. VY® Invesco Equity and Income Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Invesco Advisers, Inc. Seeks total return consisting of long-term capital appreciation and current income. VY® JPMorgan Emerging Markets Equity Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks capital appreciation. VY® JPMorgan Small Cap Core Equity Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks capital growth over the long-term. VY® Oppenheimer Global Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: OppenheimerFunds, Inc. Seeks capital appreciation. VY® Pioneer High Yield Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Pioneer Investment Management, Inc. Seeks to maximize total return through income and capital appreciation. VY® T. Rowe Price Capital Appreciation Portfolio (Class S) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and with prudent investment risk. X.MARA-17GW Page 7 of 8 May 2017 Fund Name and Investment Adviser/Subadviser Investment Objective VY® T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term capital appreciation. VY® T. Rowe Price Growth Equity Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term growth through investments in stocks. VY® Templeton Foreign Equity Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Templeton Investment Counsel, LLC Seeks long-term capital growth. (1) This fund is structured as a “fund of funds.” A fund structured as a “fund of funds” may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. (2) This fund employs a managed volatility strategy. A managed volatility strategy is a strategy that is intended to reduce the fund’s overall volatility and downside risk, and thereby, help us manage the risks associated with providing certain guarantees under the contract. During rising markets, the hedging strategies employed to manage volatility could result in your account value rising less than would have been the case if you had been invested in a fund with substantially similar investment objectives, policies and strategies that does not utilize a volatility management strategy. In addition, the cost of these hedging strategies may have a negative impact on performance. On the other hand, investing in funds with a managed volatility strategy may be helpful in a declining market with higher market volatility because the hedging strategy will reduce your equity exposure in such circumstances. In such cases, your account value may decline less than would have been the case if you had not invested in funds with a managed volatility strategy. There is no guarantee that a managed volatility strategy can achieve or maintain the fund’s optimal risk targets, and the fund may not perform as expected. Closed Investment Portfolios The following funds are closed to new premiums and transfers. Contract owners who have value in the funds listed below may leave their contract value in the investments. Fidelity® VIP Investment Grade Bond Portfolio (Initial Class) Voya MidCap Opportunities Portfolio (Class I) VY® T. Rowe Price International Stock Portfolio (Class S) X.MARA-17GW Page 8 of 8 May 2017
